Citation Nr: 9912981	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 29, 1993, 
for a grant of a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Swords to Plowshares


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969, and from November 1970 to March 1971.

This appeal arises from a July 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO).  In that 
decision, the RO granted an increase from a 10 percent rating 
to a 100 percent rating for schizophrenia, and assigned an 
effective date of June 29, 1993, for the 100 percent rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Mental health treatment and examination records dated 
through 1992 did not provide a factual basis for a 100 
percent rating for schizophrenia.

3.  The report of a state mental hospital treatment in June 
10 to June 29, 1993, provided the earliest factual basis for 
a 100 percent rating for schizophrenia.

4.  The veteran filed a renewed claim for an increased rating 
for schizophrenia in May 1994, within one year from the June 
1993 state hospital treatment.


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than June 29, 1993, for the assignment of a 100 percent 
rating for schizophrenia.  38 U.S.C.A. §§ 5107, 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1997 rating decision, the RO granted the veteran's 
request for a rating in excess of 10 percent for 
schizophrenia.  The RO increased the rating to 100 percent, 
effective July 29, 1993.  The veteran claims that the 100 
percent rating should be effective from an earlier date.  He 
contends that he has been in continual pursuit of an 
increased rating since March 1, 1988, and that March 1, 1988, 
should be the effective date of the 100 percent rating.

Under VA law and regulations, the effective date for an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of the receipt of the claim.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (1997).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board finds that 
the veteran's claim for an earlier effective date for a 100 
percent rating for schizophrenia is a plausible and well 
grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that the facts relevant 
to the veteran's claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.

Service connection for the veteran's schizophrenia was 
granted in a June 1986 decision of the Board.  The RO 
assigned a 0 percent, noncompensable rating for the service 
connected schizophrenia.  The veteran appealed the 0 percent 
rating, and the Board, in an October 1987 decision, granted 
an increase to a 10 percent rating.  In a statement dated 
March 1, 1988, the veteran filed a claim for an increased 
rating for his schizophrenia.  The RO denied that claim in a 
May 1988 confirmed rating decision.  The veteran filed a 
notice of disagreement with that rating decision in June 
1988, and the RO issued a statement of the case in January 
1989.  The veteran did not file a substantive appeal.  The 
veteran has since stated that he did not receive the 
statement of the case issued in January 1989.  In May 1994, 
the veteran filed another claim for an increased rating for 
his schizophrenia.

To determine when the increase in the veteran's disability 
from schizophrenia became factually ascertainable, the Board 
will consider the evidence regarding the manifestations of 
the veteran's schizophrenia in relation to the criteria under 
the rating schedule for a 100 percent disability rating for 
schizophrenia.  The veteran's schizophrenia is evaluated 
under 38 C.F.R. Part 4, Diagnostic Code 9203.  While the 
veteran's claim for an increased rating for schizophrenia was 
pending, revised rating criteria for psychiatric disorders, 
including schizophrenia, were enacted.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. Part 4, effective 
November 7, 1996).  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board will consider the appeal under both the 
old and new regulations, and apply the version that is more 
favorable to the appellant.

Under the old regulations, the rating criteria for a 100 
percent rating for schizophrenia were as follows:


	(CONTINUED ON NEXT PAGE)

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability.

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The applicable revised rating criteria for a 100 percent 
rating for schizophrenia, effective November 7, 1996, are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9203 (1998).

The veteran's service medical records reflect that he was 
hospitalized in January 1971 for a serious emotional 
disturbance.  He was noted to have delusions of grandiosity, 
loose associations, and an inappropriate affect.  The 
treating psychiatrist's diagnosis was schizophrenic reaction.  
There are no records of mental health treatment for several 
years following the veteran's service.  The claims file 
contains records of post-service mental health examinations 
and treatment dated from 1979 to 1998.

Records indicated that the veteran was seen for mental health 
evaluation and treatment on various occasions from 1979 to 
1982.  Treating professionals noted paranoid traits, and 
psychiatric medications were provided.  On VA examination in 
June 1980, the veteran reported hallucinations, disturbing 
dreams, and crying spells.  The examining psychiatrist noted 
perceptive disturbances and ideas of reference, without 
definite paranoid ideas.  The examiner's diagnosis was 
schizophrenia, undifferentiated type.  On VA examination in 
May 1981, the veteran reported having crying spells, hearing 
voices, and feeling that people were talking about him.  The 
examining psychiatrist discussed the veteran's medical 
records and the May 1981 interview, and stated the impression 
that the veteran had schizophrenia which had been present for 
a decade or more.

In 1985, the veteran was admitted to an Arkansas state mental 
hospital for evaluation following criminal charges for 
writing bad checks.  In explaining the bad checks, he 
expressed grandiose delusions regarding payments that he had 
expected from the FBI and CIA.  The examining psychiatrist 
observed that the veteran exhibited looseness of associations 
and tangentiality.  The examiner noted persecutory and 
grandiose delusions, and incoherence in the veteran's speech.  
The examiner diagnosed paranoid schizophrenia, and 
recommended psychiatric medication.

Records indicated that the veteran received private and VA 
outpatient mental health treatment from 1985 to 1987.  The 
records reflected that psychiatric medications were generally 
prescribed during that period, and that the veteran varied 
between taking and not taking the medications.  The veteran 
sometimes reported having auditory hallucinations.  On a 
number of occasions he reported that he had part time or 
temporary employment.

On VA examination in July 1986, the veteran reported that he 
had temporary employment.  He reported that he was living 
with his mother.  He reported that he had crying spells once 
or twice per week, and that he had delusions about being some 
type of saint.  He reported that he was taking psychiatric 
medications.  The examining psychiatrist found that the 
veteran had logical speech and excellent insight, and no 
apparent schizophrenic trends other than his reported 
delusions.  The examiner's diagnosis was paranoid 
schizophrenia, in remission.

In September 1986, the veteran was admitted to a VA Medical 
Center (VAMC) for observation and evaluation of his 
schizophrenia.  The veteran reported that he occasionally 
heard voices, apparently from God, instructing him to do 
things.  He reported that he was on psychiatric medications, 
but that he did not feel that the medications changed his 
symptoms.  The examining psychiatrist reported that the 
veteran was not found to be psychotic during the 
hospitalization.  Psychological testing revealed no evidence 
of acute schizophrenia.  The examiner reported the impression 
that the veteran's schizophrenia was in remission.

On VA examination in April 1988, the veteran reported that he 
was currently taking psychiatric medication.  He reported 
that he had visual and auditory hallucinations, some of them 
very frightening to him.  He expressed delusional thinking, 
indicating that he believed that he was a representative of 
God.  The examiner noted poor insight and impaired judgment, 
with a diagnosis of paranoid schizophrenia.

In September 1988, the veteran was again admitted to a VAMC 
for observation and evaluation of his schizophrenia.  At that 
time, the veteran reported that he had been on and off anti-
psychotic medications since 1985.  He reported that he did 
not have stable employment, but that he worked at odd jobs 
for brief periods.  He indicated that he was very involved 
with friends.  He reported that he had ruminating memories 
intermittently, and that he had problems with his memory.  
The examining psychiatrist observed that the veteran had 
logical thought processes, normal affect, and no delusions or 
hallucinations.  The examiner concluded that the veteran's 
schizophrenic disorder was in full remission, and had been in 
full remission for a number of years.

In March 1992, the veteran was admitted to an Arkansas state 
mental hospital.  At that time, the veteran was reportedly 
grandiose and belligerent.  He was placed on psychiatric 
medications.  The treating psychiatrist concluded that the 
veteran's prognosis was guarded due to the chronicity of his 
mental illness.  VA mental health outpatient treatment notes 
from May 1992 indicated that the veteran had been grandiose 
and psychotic when seen in March and April 1992, but that the 
symptoms had cleared with medication.  As of May 1992, the 
veteran reported that he was taking his medication, and that 
he was working as a housekeeper.  The treating psychiatrist 
reported that the veteran was not actively psychotic at that 
time.

In June 1993, the veteran was again admitted to an Arkansas 
state mental hospital.  At that time, the veteran reported 
his beliefs that he was a five star general, that he had 
replaced the Constitution of the United States, and that he 
was being held illegally.  The treating psychiatrist found 
that the veteran was grandiose, paranoid, and delusional.  
The veteran was placed on psychiatric medications.  The 
psychiatrist concluded that the veteran's prognosis was 
guarded.

In late June 1993, the veteran was transferred from the state 
hospital to a VAMC for additional inpatient treatment.  
Psychiatric medications were continued.  The treating 
psychiatrist noted that the veteran had delusions with 
religious content.  The veteran reported that he was "the 
inheritor of revelations."  The treating psychiatrist 
reported a diagnosis of chronic schizophrenia, and assigned a 
Global Assessment of Functioning (GAF) score of 35.

In March 1994, the veteran received additional VAMC mental 
health inpatient treatment.  On admission, the veteran was 
dressed in camouflage fatigues, with bright red fingernail 
polish and makeup.  He complained of bugs covering his body, 
and reported that he had soaked his clothes in kerosene to 
get rid of the bugs.  He claimed that he was a federal judge.  
He reported that he had been appointed by the Holy Spirit to 
form a new church and write a new bible.  The treating 
psychiatrist noted delusions of grandiose, somatic, 
religious, and paranoid nature.  The veteran's medications 
were adjusted, and the veteran verbalized a decreased amount 
of delusional material.  The discharge diagnosis was chronic 
paranoid schizophrenia, with a GAF of 35.

On VA examination in June 1997, the veteran reported that his 
mental problems had worsened.  The examining psychiatrist 
noted that the veteran expressed persecutory ideation and a 
great deal of delusional material.  The psychiatrist provided 
a GAF of 42.  On VA examination in April 1998, it was noted 
that the veteran continued to be on psychiatric medication.  
The veteran complained that birds sometimes talked to him and 
put thoughts in his mind.  He reported his belief that he was 
God, and that the Bible made him God.  The examining 
psychiatrist found that the veteran had delusions and 
hallucinations.  The examiner concluded that the veteran's 
GAF was 25, and that the veteran would be unable to be 
employed.

The mental health care records show variation and fluctuation 
of the type and severity of the veteran's psychological 
symptoms.  On several occasions, the latest in September 
1988, mental health professionals concluded that the 
veteran's schizophrenia was in full remission.  In 1992, 
professionals observed that the veteran had psychotic 
symptoms that improved with medication.  It was not until the 
June 1993 hospitalization at the Arkansas state mental 
hospital that treatment records began to show continuing 
symptoms that were sufficiently severe to produce total 
impairment of the veteran's ability to work or to function 
socially.  From the June 1993 state hospitalization forward, 
mental health records have consistently included notations of 
bizarre delusions that could be expected to produce total 
social and industrial impairment.  Prior to the June 1993 
state hospitalization, the mental health records were 
interspersed with findings that psychotic symptoms had gone 
into remission, or had largely resolved when the veteran was 
on medication.

The veteran's psychotic manifestations from the June 1993 
state hospitalization forward are consistent with a 100 
percent rating whether considered under the older rating 
criteria or the revised rating criteria under Diagnostic Code 
9203.  The Board finds that the increase of the veteran's 
psychiatric disability to the level of 100 percent disabling 
first became factually ascertainable with the findings of the 
Arkansas state hospital treatment in June 1993.  The date of 
discharge from that period of hospitalization was June 29, 
1993, and that date can be considered the date when 
conclusions regarding that treatment could be reached, and 
when the severity of the veteran's condition first could be 
factually ascertainable.  The veteran filed a repeat claim 
for an increased rating for schizophrenia in May 1994, within 
a year after June 29, 1993.  Therefore, under 38 C.F.R. 
§ 3.400(o)(2), the effective date of June 29, 1993, is the 
appropriate effective date for the increase to a 100 percent 
rating for the veteran's schizophrenia.  As that is the 
effective date that the RO previously assigned, no change in 
the effective date is warranted, and the Board denies the 
claim for an earlier effective date.  The denial of the claim 
is supported by the preponderance of the evidence, and the 
evidence is not in approximate balance such that there is a 
reasonable doubt to be resolved.


ORDER

Entitlement to an effective date earlier that June 29, 1993, 
for the increase of a disability rating for schizophrenia to 
100 percent, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

